Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 10, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  152844                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  KEVIN SMITH,                                                                                             Joan L. Larsen,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 152844
                                                                   COA: 320437
                                                                   Genesee CC: 13-100532-CZ
  CITY OF FLINT,
             Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 5, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether: (1) the Court of Appeals erred in applying Peña v Ingham Co Rd
  Comm, 255 Mich. App. 299 (2003), a Michigan Civil Rights Act case, to the plaintiff’s
  claim under the Whistleblowers’ Protection Act (WPA), MCL 15.361 et seq.; (2) the
  plaintiff alleged sufficient facts to establish that he suffered an adverse employment
  action under the WPA, see MCL 15.362; and (3) the plaintiff alleged sufficient facts to
  establish that he engaged in a protected activity under the WPA, see MCL 15.362. The
  parties should not submit mere restatements of their application papers.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 10, 2016
           t0607
                                                                              Clerk